Per Curiam.
That the commissioners were not commanded to report whether, in their opinion, the township ought to be divided, is fatal. True, they voluntarily certified that they thought the division proper; but in going beyond the terms of the order, they acted unofficially. They are to be sworn, but only to do those things rightly which they are commanded to do; and we know not that they swore to the truth of the opinion which they volunteered; officially, they certainly did not. Besides, that notice of the view should be 'given to the inhabitants, is a principle of natural justice; and the maimer of it ought to be prescribed by rule of court.
Order reversed and proceedings quashed.